Citation Nr: 0919394	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  95-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to recognition of 
the appellant as the helpless child of the service member, 
and, if so, whether such recognition is warranted.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member had active service from August 1965 to 
October 1969.  The service member died in October 1969, while 
serving on active duty.  The appellant is the stepson of the 
deceased service member.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  Because the appellant has relocated 
since beginning this appeal, the claim is now under the 
jurisdiction of the RO in Detroit, Michigan.

The Board remanded the case in November 1996 for additional 
development of the evidence.  Following the claim's return to 
the Board, in March 1998, the Board denied the appellant's 
petition to reopen his claim of entitlement to recognition of 
the appellant as the helpless child of the service member.  
The appellant was notified of that action and he requested 
reconsideration.  The Chairman of the Board denied his 
request for reconsideration in September 1998.  Following 
that denial, the appellant appealed to the United States 
Court of Appeals for Veterans Claims, hereinafter the Court.  
The Court granted the parties' Joint Motion for Remand and 
vacated the March 1998 decision.  The claim was returned to 
the Board for further action.  

The Board once again denied the appellant's petition to 
reopen his claim of entitlement to recognition as the 
helpless child of the service member.  That decision was 
dated September 1999.  Again the appellant appealed to the 
Court.  In an October 2000 Memorandum Decision, the Court 
affirmed the September 1999 decision of the Board.  
Nevertheless, by an Order dated September 2001, the Court 
withdrew its October 2000 decision, vacated the September 
1999 Board decision, and remanded the case to the Board for 
readjudication of the appellant's claim under the Veterans 
Claims Assistance of Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008).  

The appellant testified at a hearing at the RO in January 
2002.  Following that hearing, the Board reviewed the service 
member's claim and concluded that the appellant had submitted 
sufficient new and material evidence to reopen his claim.  
However, upon reviewing all of the evidence before it, the 
Board also determined that the evidence did not support the 
appellant's claim, and it was denied.  Once again the claim 
was appealed to the Court, and once again the Court vacated 
the Board's decision.  

Following the Court's reasoning in its decision, in May 2004, 
the Board requested the opinion of an independent medical 
expert (IME) concerning medical questions presented by this 
claim.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2008).  The requested IME opinion was received 
in November 2004, with an addendum received in April 2005.  
The opinion with addendum was included in the claims folder 
for review.  The appellant's attorney was notified of the IME 
opinion in accordance with Thurber v. Brown, 5 Vet. App. 119 
(1993), and submitted additional argument in support of the 
appeal.

After reviewing all of the evidence, including the newly 
obtained IME, the Board issued a decision in May 2006.  In 
that action, the Board once again reopened the appellant's 
claim.  Yet, as it had done previously, the Board concluded 
that the evidence did not support the appellant's claim and 
as such, his claim was denied.  The appellant was notified of 
the Board's decision and he once again appealed to the Court 
for review.  Argument was submitted on behalf of the 
appellant and the VA.  After reviewing the submissions of 
both sides along with the Board's decision, the Court vacated 
and remanded, once again, the Board's May 2006 decision.  
This occurred via a Memorandum Decision of March 2008.  The 
claim has since been returned to the Board for further action 
in accordance with the instructions given by the Court in the 
Memorandum Decision.  

As the Board is reopening the appellant's claim of 
entitlement to recognition of the appellant as the helpless 
child of the service member (see below), the issue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The Board denied a claim for entitlement to recognition 
of the appellant as the helpless child of the service member 
in July 1991, on the basis that the evidence did not show 
that the appellant's disabilities were of such a nature to 
have caused impairment of the appellant's ability to provide 
for himself on a permanent basis.  

3.  Evidence has been presented since the July 1991 Board 
decision which is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1991 Board decision denying the appellant's 
claim for entitlement to recognition of the appellant as the 
helpless child of the service member is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991); 38 C.F.R. § 19.104 (1991); 
currently 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2008).

2.  Evidence submitted since the Board's July 1991 decision 
is new and material, and the appellants claim for entitlement 
to recognition of the appellant as the helpless child of the 
service member is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  The Board observes that 
the VCAA left intact the requirement that a claimant must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2006).

Because the appellant's request to reopen the previously 
denied claim was received in the early 1990s, many years 
prior to the enactment of these regulations, these regulatory 
provisions do not apply.  A review of the Court's September 
10, 2001, Order in this case shows that it was predicated on 
the holding in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that all provisions of the VCAA were potentially applicable 
to all claims for VA benefits and that the Board must 
determine in the first instance whether the provisions of the 
VCAA had been complied with.  The Order assumed that the 
pertinent provisions of the VCAA were retroactively 
applicable to all pending claims, including to a case that 
had been finally decided by the Board prior to the effective 
date of the VCAA.  This position was subsequently overruled 
by a superior tribunal in Bernklau v. Principi, 291 F. 3d 795 
(Fed. Cir. 2002), and Dyment v. Principi, 287 F. 3d 1377 
(Fed. Cir. 2002). 

The Order in this case constitute the "law of the case."  
The "law of the case" doctrine would normally preclude 
reconsideration of an issue already decided by an appellate 
court in the same case, but that doctrine must yield to an 
intervening change of controlling law where, as here, that 
change results from a decision of a higher court and 
reexamination of the issue is plainly required.  See Johnson 
v. Brown, 7 Vet. App. 25, 27 (1994).

Considered in that light, the Board concludes that pertinent 
provisions of the VCAA are not retroactively applicable in 
this case and that, as in Stephens v. Principi, 16 Vet. App. 
191 (2002), the remaining provisions of the Act are not 
implicated in this appeal.  This appeal involves a claim to 
reopen a claim previously and finally denied by the Board.  
Such a case is one that requires the submission of new and 
material evidence to reopen.  This has been the case each 
time the claim has come before the Board, and it is the case 
under the VCAA.  See 38 U.S.C.A. § 5103A(f) (West Supp. 
2002).  As the Board's determination on this point to reopen 
is favorable to the appellant, he is not prejudiced by the 
Board's consideration of that issue.

Nevertheless, the Board notes that the most recent Joint 
Motion for Remand which the Court adopted in its Order of May 
2003, concluded that the VA had the responsibility of 
ensuring that the appellant was notified of the precepts 
found in the Court cases of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and Charles v. Principi, 16 Vet. App. 370 
(2002).  

Yet, if the VCAA were applicable to this case, there would be 
no outstanding duty to provide the claimant and his 
representative notice of required information and evidence 
not previously provided that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006).  
VA would have satisfied its duty to notify by means of a 
September 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board further notes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the issuance of the original statement of the case (SOC), 
the supplemental statements of the case (SSOCs), the numerous 
Board actions, and the Court's orders (and associated 
documents).  Specifically, in those documents, the appellant 
has been told that he needed to submit evidence supporting 
his assertions that he provided new and material evidence 
sufficient to reopen his claim.  More specifically, the RO 
issued an SOC in March 1995 to the appellant which includes 
the pertinent regulation regarding the helpless child claim.  
In December 1996, the RO sent a letter to the appellant 
requesting that he submit an authorization for the release to 
the VA of the records of a private medical provider.  It was 
also indicated that if he wanted to expedite his claim, he 
could have the doctor send the reports to the RO.  Numerous 
SSOCs have been issued since that time.  The Board issued 
decisions in March 1998 and September 1999 which denied the 
appellant's request to reopen his claim but which also 
included the pertinent laws and regulations regarding the 
underlying claim for entitlement to recognition as the 
helpless child of the service member.  The appellant 
testified at a hearing before a Decision Review Officer in 
January 2002.  Additionally, the Board's decision of August 
2002 went through a step-by-step analysis of the claim.  It 
provided specific detail when the Board reopened the claim, 
and then it went through a comprehensive analysis of the 
information provided in support of the claim.  

The SOC, SSOCs, Board decisions, and correspondence from the 
VA to the appellant together listed the evidence considered 
and the legal criteria for evaluating the claim; provided an 
analysis of the applicable law, regulations, and criteria as 
applied to the facts; and informed the appellant of the 
information and evidence necessary to substantiate the claim.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA which spelled out the requirements of the VCAA and 
what the VA would do to assist the service member.  It is 
noted that the appellant's attorney, in his "Motion for 
Reconsideration", dated August 2005, admitted that the VA 
had fulfilled its duty to assist and to notify the appellant 
with respect to his claim.  It is further noted that the 
appellant's attorney, in his "Reply Brief of the 
Appellant", dated June 2007, conceded (by his silence) that 
the VA had fulfilled its duty to assist and to notify the 
appellant with respect to his claim.  Also, the VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The appellant was 
told that he should inform the VA within 60 days of receipt 
of the September 2005 VCAA letter of any additional records 
or evidence necessary for his claim.  The record reflects 
that since that letter was issued, the appellant has 
submitted documents with respect to his claim.  Also, 
additional medical information has been obtained.  All of 
these records have been accepted and included in the claims 
folder for the Board's review.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the appellant's available medical treatment records.  
The RO has obtained the records of the Social Security 
Administration (SSA) regarding the decision to award benefits 
to the appellant as well as the records used to make that 
determination.  As noted above, the RO requested that the 
appellant submit an authorization for the release of all of 
the doctors who have treated him.  The record gives no notice 
of unobtained evidence or of other evidence that could 
substantiate a claim of entitlement to recognition as the 
helpless child of the service member.

A September 1997 Report of Contact shows that the appellant 
requested that the RO obtain a VA medical opinion with regard 
to his claim.  The record indicates that the RO furnished the 
appellant's records to a VA Chief, Mental Health and 
Behavioral Sciences Service and a November 1997 opinion was 
rendered with regard to whether the appellant met the 
criteria of a helpless child at age 18.  The RO has obtained 
the requested VA opinion.  Additionally, following the 
Court's action of April 2003, the Board obtained an 
independent medical evaluation of the appellant.  The results 
of that analysis has been included in the claims folder for 
further review and the appellant, and his representative, 
have been given the opportunity to provide comments with 
respect to that analysis.  The Board finds that no further 
medical examination or opinion is necessary to make a 
decision of the claim and any duty that might apply has been 
fully satisfied.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant (and 
his attorney) to inform the VA of that evidence.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinion with respect to his claim and the VA 
has obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) service member status; 2) existence of a disability; (3) a 
connection between the service member's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim involving new and material evidence 
and service connection, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the appellant on this element, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the service 
member has been prejudiced thereby).  In that regard, as the 
Board is granting the appellant's claim to reopen but is 
denying the underlying claim involving service connection.  
As such, the underlying benefit is not being granted.  An 
effective date will not be assigned.  Hence, the appellant is 
not prejudiced by the lack of this element of notice.  
Mayfield.  

In this case, if VCAA notification had been required, any 
error in not providing a single notice to the appellant 
covering all content requirements would be harmless error.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Here, the appellant would not be prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the service member under 
the VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing new and 
material (and service connection) cases.  He has, by 
information letters, rating decisions, an SOC, SSOCs, Board 
and Court actions, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
appellant would provide.  He has been told what the VA would 
do to assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the appellant's claim.  Thus, the Board finds 
that there has been no prejudice to the appellant that would 
warrant further notification or development.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard, 4 Vet. 
App. at 393.

The appellant is the service member's stepson.  The appellant 
was born on November [redacted], 1966, and reached the age of 18 on 
November [redacted], 1984.  Approximately three years after the 
appellant was born, the service member died.  The service 
member's death in October 1969, while serving on active duty, 
was adjudicated to be service-connected via an RO's decision 
of April 1970.  

An eligible child of a service member may be entitled to 
dependency and indemnity compensation (DIC) in the event of a 
service member's service-connected death.  38 U.S.C.A. § 1310 
(West 2002).  For purposes of determining eligibility as a 
claimant under Title 38, a child must be unmarried and must 
be either under the age of 18, have become permanently 
incapable of self- support before the age of 18, or be 
between the ages of 18 and 23, and pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. 
§§ 3.57(a)(1), 3.356 (2008).

The appellant in this case has limited his claim to his 
contention that he became permanently incapable of self-
support before the age of 18, which, if supported by the 
evidence, would render him a child of the service member for 
VA purposes under 38 U.S.C.A. § 101(4)(a)(ii) (West 2002).

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West 2002); 38 
C.F.R. § 20.1100 (2008).  When a claim is disallowed by the 
Board, the claim may not be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  38 
U.S.C.A. § 7104(b) (West 2002).  In order to reopen a claim 
which has been previously denied and which is final, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

A claim for entitlement to recognition of the appellant as 
the helpless child of the service member was initially denied 
by the RO in December 1987.  The RO notified the appellant of 
its determination in February 1988.  The following May 1989, 
the RO confirmed its prior denial of entitlement to 
recognition of the appellant as the helpless child of the 
service member.  The appellant appealed this decision to the 
Board.

In May 1990, the Board concluded that there was no evidence 
substantiating appellant's claim of permanent incapacity 
prior to his eighteenth birthday, and his claim was, 
therefore, denied.  The appellant filed a Notice of Appeal 
with the Court.  In response to appellant's informal brief, 
the Secretary of Veterans Affairs (Secretary) filed a motion 
for summary remand for the Board to provide sufficient 
"reasons or bases" for its decision.  The appellant did not 
respond to the Secretary's motion, and in May 1991, the Court 
issued an order granting the Secretary's motion.

The Board then issued a July 1991 decision; in that action, 
the Board concluded that the appellant had not been shown to 
be permanently incapable of self-support and that he was not 
entitled to recognition as a child of the service member on 
the basis of permanent incapacity for self-support before 
reaching the age of 18.  The appellant appealed the Board's 
decision to the Court.  In April 1993, the Court upheld the 
Board's July 1991 decision.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  In July 1991, the Board denied 
the claim, and that denial is final.  38 U.S.C.A. §§ 7103(a), 
7104(b) (West 1991); 38 C.F.R. § 19.104 (1991); currently 38 
U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2008).  The appellant appealed that determination to the 
Court, which affirmed the Board's decision in an April 1993 
decision.  Although the Court's decision also becomes final 
on the expiration of the period within which an appellant may 
file a notice of appeal to the U.S. Court of Appeals for the 
Federal Circuit (38 U.S.C.A. § 7291(a)), the Court's review 
is limited to the record of proceedings before the Board.  
See 38 U.S.C.A. § 7252(b) (West 2002).   Accordingly, because 
the Court did not review any evidence other than that of 
record at the time of the Board's 1991 decision, the Board 
must look to the evidence added to the record since its 1991 
final decision.

The evidence received subsequent to July 1991 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since July 1991, the appellant has submitted private medical 
records and written statements, and has provided testimony 
before the VA.  The new evidence includes a June 2002 
statement from a John Pankiewicz, M.D., indicating that the 
doctor had reviewed relevant documentation regarding the 
appellant in order to issue an expert medical opinion as to 
his eligibility for VA disability benefits as a helpless 
child.  The opinion includes a list of the documents, dated 
from April 1986 to July 1988, located in the record, that 
were reviewed and his summary comments on the documents 
reviewed.  He asserted that it had been determined that 
mental retardation and a personality disorder were present 
prior to the age of 18.  Dr. Pankiewicz further reported that 
there was adequate evidence to consider the presence of the 
appellant's complicating pain syndrome prior to age 18.  The 
doctor concluded to a reasonable medical certainty, based on 
the examination of the records noted, that the appellant was 
permanently incapable of self-support prior to his eighteenth 
birthday based on mental impairment.

The medical and testimonial evidence is new.  This 
information was not of record in July 1991.  It is so 
significant that, while not dispositive, it must be 
considered in order to decide his claim fairly.  Accordingly, 
the Board concludes that the appellant has submitted evidence 
that is new and material, and the appellant's claim of 
entitlement to recognition of the appellant as the helpless 
child of the service member is reopened.


ORDER

New and material evidence having been presented, the claim of 
entitlement to recognition of the appellant as the helpless 
child of the service member is reopened.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to recognition of the 
appellant as the helpless child of the service member, the VA 
will further develop the claim.  As discussed above the 
appellant in this case has limited his claim to his 
contention that he became permanently incapable of self-
support before the age of 18, which, if supported by the 
evidence, would render him a child of the service member for 
VA purposes under 38 U.S.C.A. § 101(4)(a)(ii) (West 2002).  
The claimant has had ample opportunity to present evidence 
and argument on the merits of his claim.  He has, in fact, 
argued the merits of his claim.  He has been advised of the 
requirements to establish entitlement to recognition as the 
helpless child of the service member.  Additionally, even if 
the appellant may have claimed prior to the Board's previous 
decision of August 2002 that he had not been given adequate 
notice, since that time that has not been the case.  Via the 
issuance of the Board's August 2002, the appellant was given 
precise information as to how his claim might be decided.  
His attorney has been informed as such.  Moreover, the Board 
specifically issued a Remand in August 2005 that informed the 
appellant the necessity of providing evidence in support of 
his claim.  Following that action, the appellant's attorney 
acknowledged, in his response (Motion for Reconsideration) 
that the appellant had been properly informed.  In the 
circumstances of this case, there is no prejudice to him in 
the Board's consideration of this claim on its merits.

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her eighteenth birthday."  Dobson v. Brown, 4 Vet. 
App. 443, 445 (1993).  For purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her eighteenth birthday is not for consideration.  
However, if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis.  The second step is whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id.

Hence, in keeping with suggestions given by the Court in its 
most recent Memorandum Decision, the Board will return the 
claim to the RO via the AMC so that additional psychiatric 
and vocational assessments may be accomplished.  Said testing 
will provide information that is not currently in the claims 
folder and will go towards either proving or disproving the 
appellant's assertions.  Accordingly, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO/AMC for the following actions:

1.  The appellant should be afforded 
complete and comprehensive VA physical 
and psychological examinations in order 
to determine the nature and severity of 
his disabilities.  The examinations must 
be conducted by physicians; i.e., not a 
nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera, and it would be helpful if the 
psychiatric examination was accomplished 
by at least two doctors.  The examiners 
should review the claims file in 
conjunction with the examinations and 
should provide the following information 
and opinions, with supporting rationale 
for any medical opinion offered:

(a)  The current severity and associated 
functional limitations of any found 
physical and/or mental disorder, disease, 
or disability.  The examiners should 
indicate whether any found disorder has 
been progressive and the degree to which 
it progressed prior to the appellant's 
18th birthday, if such can be ascertained 
from the record;

(b)  Whether it is at least as likely as 
not (50 percent or greater probability) 
that the appellant's disabilities 
rendered him permanently incapable of 
self-support at the time of his 18th 
birthday?  The examiner should state, if 
possible, what employment limitations 
would have existed at or prior to age 18 
years and what limitations are currently 
shown.

(c)  Did the appellant have any other 
disabilities prior to his 18th birthday, 
and, if so, what was the nature and 
severity of any and all such 
disabilities?  If it can be ascertained 
from the record, is it at least as likely 
as not (50 percent or greater 
probability) that such disabilities would 
have rendered her permanently incapable 
of self-support prior to his 18th 
birthday?

(d)  If it is determined that the 
appellant was capable of self-support 
prior to his 18th birthday, the examiners 
should identify the evidence that 
establishes that fact and discuss his 
industrial and employment capabilities in 
existence now and prior to his 18th 
birthday.

(e)  The appellant should undergo 
intellectual and adaptive functioning 
tests, and any other examinations that 
may be called therefore.  The results of 
the examinations should be included in 
the claims folder and the examiner should 
provide specific comments with respect to 
those testing results.  

Each examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or aggravation; less likely 
weighs against the claim.

If any examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

A complete rationale for any opinion 
expressed should be included in the 
examination reports.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examinations.  The results proffered by 
each examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issue on appeal.  
If the benefits sought on appeal remain denied, the appellant 
and his attorney should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the appellant until he is contacted by the RO/AMC.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


